
	

114 HR 3234 : VA Medical Center Recovery Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3234
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to evaluate the
			 ability of each medical center of the Department to provide quality health
			 care to veterans, to ensure that the Secretary improves such medical
			 centers that are underperforming, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Medical Center Recovery Act. 2.Evaluation and improvement of medical centers (a)underperforming medical centers (1)In generalChapter 73 of title 38, United States Code, is amended by inserting after section 7311A the following new section:
					
						7311B.Evaluation and improvement of medical centers
							(a)Identification of underperforming medical centers
 (1)Not later than 15 days after the end of each fiscal quarter, the Secretary shall publish in the Federal Register and on a publically available, searchable Internet website of the Department a compilation of key health metrics for each medical center of the Department.
 (2)On a semiannual basis, the Secretary shall determine, under the key health metrics, whether each medical center of the Department is satisfactory or underperforming.
								(b)Rapid deployment teams
 (1)Not later than 30 days after the date on which the Secretary identifies a medical center as an underperforming medical center under subsection (a)(2), the Secretary shall deploy a rapid deployment team to the medical center to ensure that the medical center achieves satisfactory performance as quickly as practicable.
 (2)Each rapid deployment team deployed to an underperforming medical center under paragraph (1) shall— (A)identify the areas of the medical center that require improvement, including with respect to the procedures of the medical center, inefficiencies of the medical center, and whether the medical center follows directives and best practices;
 (B)establish a remediation plan to improve the performance of the medical center; (C)review and assesses the status of any—
 (i)disciplinary actions taken at the medical center; (ii)recommendations made by the Inspector General of the Department applicable to the medical center; and
 (iii)findings made by the Comptroller General of the United States applicable to the medical center; and (D)provide training to the director and staff of the medical center with respect to carrying out such improvements.
 (3)The Secretary shall ensure that— (A)the director of each underperforming medical center carries out the remediation plan under paragraph (2)(B); and
 (B)the rapid deployment team has access to all facilities and all electronic systems, records, reports, audits, reviews, documents, papers, or other materials the rapid deployment team determines necessary to carry out this subsection.
 (4)Each rapid deployment team deployed to an underperforming medical center under paragraph (1) shall consist of—
 (A)subject matter experts with experience in— (i)customer service training;
 (ii)increasing the efficiency of organizations; (iii)clinical care specific to the areas in which the underperforming medical center requires improvement; and
 (iv)any other areas that the Secretary determines appropriate to improve the underperforming medical center; and
 (B)an employee of the Office of the Inspector General of the Department. (5)To the extent practicable, each rapid deployment team shall include process improvement subject matter experts from the Veterans Experience Office of the Department.
 (6)The Secretary shall determine the duration of the deployment of a rapid deployment team under paragraph (1).
								(c)Investigations and whistleblower protections
 (1)The Inspector General of the Department shall prioritize investigations relating to underperforming medical centers.
 (2)The Office of Accountability Review shall prioritize investigations of whistleblower retaliation relating to underperforming medical centers.
 (d)Quarterly reportsOn a quarterly basis, the Secretary shall submit to Congress a report that includes, with respect to the quarter covered by the report—
 (1)each identification of an underperforming medical center made by the Secretary; (2)the actions taken by the Secretary and rapid deployment teams with respect to improving underperforming medical centers; and
 (3)an update on any progress made by each underperforming medical center, including whether the underperforming medical center is carrying out the remediation plan pursuant to subsection (b)(3)(A).
 (e)Relationship to quality assurance and National Quality Management OfficerThe requirements of this section are in addition to any requirements under sections 7311 and 7311A of this title.
 (f)DefinitionsIn this section: (1)The term underperforming medical center means a medical center of the Department that the Secretary determines is underperforming under subsection (a)(2).
 (2)The term key health metrics means the following: (A)The Strategic Analytics Improvement and Learning (commonly referred to as SAIL) data used by the Department (or such successor data metric).
 (B)An evaluation system established by the Secretary based on the total data described in subparagraph (A) to determine whether the performance of a medical center is satisfactory or underperforming and requires remediation pursuant to this section.
									.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by adding after the item relating to section 7311A the following new item:
					
						
							7311B. Evaluation and improvement of medical centers.
 (b)Initial key health metrics publicationThe Secretary shall publish the initial key health metrics under section 7311B(a)(1) of title 38, United States Code, as added by subsection (a)(1), by not later than 90 days after the date of the enactment of this Act.
 (c)Initial identification of an underperforming medical centerThe Secretary shall make the initial identifications under section 7311B(a)(2) of title 38, United States Code, as added by subsection (a)(1), by not later than 180 days after the date of the enactment of this Act.
			3.Standardized training for nurses
 (a)TrainingThe Secretary of Veterans Affairs shall seek to enter into partnerships with recognized schools of nursing to provide undergraduate nursing students enrolled in such schools with standardized training with respect to the following:
 (1)The culture of the military and veterans. (2)Post-traumatic stress disorder.
 (3)Traumatic brain injury. (4)Amputation and assistive devices.
 (5)Environmental, chemical, and toxic exposure. (6)Substance use disorders.
 (7)Military sexual trauma. (8)Suicide.
 (9)Homelessness. (10)Serious illness at the end of life.
 (11)Benefits, services, and resources for veterans that are administered by the Federal Government. (b)DevelopmentIn developing the training under subsection (a), the Secretary shall consult with appropriate accrediting bodies, schools of nursing, and industry leaders.
			
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
